United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spring, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-483
Issued: September 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 15, 2009 appellant filed a timely appeal from a December 9, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied waiver of a $2,606.56 overpayment of
compensation.
FACTUAL HISTORY
The case was before the Board on a prior appeal.1 In a decision dated April 13, 2009, the
Board found that a $2,606.56 overpayment was created from July 9 to August 4, 2007 when
appellant received compensation for temporary total disability after she had returned to work.
With respect to waiver of the overpayment, the Board remanded the case for further development
1

Docket No. 08-1755 (issued April 13, 2009).

as to her income and expenses.2 The history of the case is contained in the Board’s prior
decision and is incorporated herein by reference.
In a letter dated June 19, 2009, the Office requested that appellant complete an
overpayment recovery questionnaire (OWCP-20), and submit supporting documentation
including bank statements, mortgage statements, utility bills and other relevant documents. On
July 21, 2009 appellant submitted an OWCP-20 dated July 13, 2009. With respect to income,
she reported zero (0) income from any source, and also reported no cash or other assets. As to
expenses, appellant listed amounts for rent or mortgage, food, utilities and other expenses. The
documentation included copies of money orders, payments for funeral and automobile expenses
and a credit card statement.
By letter dated August 4, 2009, the Office advised appellant to submit additional
evidence, such as utility and mortgage bills, bank statements and information regarding income.
Appellant was advised that, if no evidence was received within 30 days, a final decision on
waiver would be issued.
In a decision dated December 9, 2009, the Office denied waiver of the overpayment. It
found the financial information was not sufficient to establish waiver.
LEGAL PRECEDENT
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.3 These statutory
guidelines are found in section 8129(b) of the Federal Employees’ Compensation Act which
states: “Adjustment or recovery [of an overpayment] by the United States may not be made
when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of [the Act] or would be against equity and
good conscience.”4 Since the Office found appellant to be without fault in the creation of the
overpayment, then, in accordance with section 8129(b), the Office may only recover the
overpayment if it determined that recovery of the overpayment would neither defeat the purpose
of the Act nor be against equity and good conscience.
Section 10.436 of the implementing regulations5 provide that recovery of an overpayment
will defeat the purpose of the Act if recovery would cause hardship to a currently or formerly
entitled beneficiary because: (a) the beneficiary from whom the Office seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current
ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified

2

The Office had, for example, used the gross income reported on a CA-7, rather than net income.

3

Robert Atchison, 41 ECAB 83 (1989).

4

See 5 U.S.C. § 8129(b); Carroll R. Davis, 46 ECAB 361 (1994).

5

20 C.F.R. § 10.436 (1999).

2

amount as determined [by the Office] from data furnished by the Bureau of Labor Statistics.6 An
individual is deemed to need substantially all of his or her income to meet current ordinary and
necessary living expenses if monthly income does not exceed monthly expenses by more than
$50.00.7
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.8
With respect to the submission of the necessary evidence to make a determination on
waiver, Office regulations provide:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by [the Office]. This
information is needed to determine whether or not recovery of the overpayment
would defeat the purpose of the [Act], or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver, and no further request for waiver shall be
considered until the requested information is furnished.9
ANALYSIS
In order to make a proper determination as to whether recovery of an overpayment would
defeat the purpose of the Act or be against equity and good conscience, the record must include
complete information regarding a claimant’s income and expenses. The information provided by
appellant on July 21, 2009 was not an adequate response to the requested financial information
from the Office. Appellant claimed no income or assets of any kind, without offering any
additional explanation. The documentation provided indicated she was paying some expenses,
and she provided no other documentation or explanation regarding these sources of income. The
Board finds appellant did not provide the necessary information regarding income.

6

An individual’s assets must exceed a resource base of $4,800.00 for an individual or $8,000.00 for an individual
with a spouse or one dependent plus $960.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment; see Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6 (October 2004).
7

Sherry A. Hunt, 49 ECAB 467 (1998).

8

20 C.F.R. § 10.437.

9

Id. at § 10.438.

3

In addition, the Office had requested additional documentation regarding expenses, such
as utility bills, mortgage or rent statements and other relevant documents. Appellant did not
provide all the requested information. Appellant argues that the death of her husband and other
issues has created a huge loss for her and she sent the Office “a lot of paperwork.” But the
Office cannot properly calculate whether waiver of the repayment would be appropriate without
detailed financial information. The information submitted was insufficient to allow the Office to
calculate appellant’s income and expenses. The Board accordingly finds that she did not submit
the requested information and under 20 C.F.R. § 10.438(b), waiver may be denied until such
information is provided. Detailed financial information could be forwarded to the Office.
CONCLUSION
The Board finds the Office properly denied waiver of the $2,606.56 overpayment of
compensation.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 9, 2009 is affirmed.
Issued: September 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

